Title: From John Adams to United States Congress, 21 June 1798
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives
United States, June 21st: 1798—

While, I congratulate you, on the arrival of General Marshall, one of our late Envoys Extraordinary, to the French republic, at a place of safety, where, he is justly held in honor, I think it my duty, to communicate to you, a Letter received by him, from Mr. Gerry, the only one of the three, who has not received his Congé, this Letter together with another from the Minister of foreign relations, to him of the third of April, and his answer of the fourth, will shew the situation in which he remains, his intentions, and prospects—
I presume that before this time, he has received fresh Instructions (a copy of which accompanies this Message) to Consent to no Loans, and therefore the Negotiation, may be considered at an End
I will never send another Minister to France without assurances, that he will be received, respected, and honored, as the representatives of a great, free, powerful and Independent Nation

John Adams